Exhibit 10.208

 

 

AMENDMENT NO. 7 TO UNSECURED PROMISSORY NOTE

(Original Principal Amount $7,000,000)

 

This Amendment No. 7 to Unsecured Promissory Note (the "Amendment") is made as
of June 30, 2019 (the “Effective Date”), by and between TWINLAB CONSOLIDATED
HOLDINGS, INC., a Nevada corporation ("Maker"), and GREAT HARBOR CAPITAL, LLC, a
Delaware limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured
Promissory Note in the principal amount of Seven Million Dollars ($7,000,000)
dated March 21, 2016, as amended by that certain Amendment No. 1 to Unsecured
Promissory Note dated April 5, 2016, that certain Amendment No. 2 to Unsecured
Promissory Note dated July 21, 2016, that certain Amendment No. 3 to Unsecured
Promissory Note dated December 30, 2016, that certain Amendment No. 4 to
Unsecured Promissory Note dated March 14, 2017, and that certain Amendment No. 5
to Unsecured Promissory Note dated August 30, 2017, and that certain Amendment
No. 6 to Unsecured Promissory Note, dated January 22, 2019 (as amended, the
"Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     In the introduction paragraph, the phrase "June 30, 2019" is hereby
restated in its entirety to read as "October 22, 2021" such that the Maturity
Date shall be October 22, 2021.

 

2.     Except as expressly amended hereby, all terms and conditions of the Note
shall remain in full force and effect.

 

3.     Upon the effectiveness of this Amendment, each reference in the Note to
"the Note," "this Note," "hereunder," "hereof," "herein," or words of similar
import shall mean and be a reference to the Note, as amended by this Amendment.

 

4.     This Amendment constitutes the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, understandings, and agreements between such parties with
respect to the subject matter hereof. To the extent of any conflict between the
terms and conditions of this Amendment and the Note, the terms and conditions of
this Amendment shall govern.

 

5.     This Amendment may be executed in one or more counterparts, including by
means of facsimile and/or portable document format, each of which shall be an
original and all of which shall together constitute one and the same document.

 

[SIGNATURE PAGE FOLLOWS]

 

 

Amendment No. 7 to Unsecured Promissory Note ($7,000,000 – Great Harbor)

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

 

By:

/s/Anthony Zolezzi     

Date:

7/8/2019 

 

Anthony Zolezzi

     

Chief Executive Officer

   

 

 

 

GREAT HARBOR CAPITAL, LLC

 

 

By:

/s/David Van Andel     

Date:

7/8/2019 

 

David Van Andel

     

President

   

 

 

Amendment No. 7 to Unsecured Promissory Note ($7,000,000 – Great Harbor)

 